Citation Nr: 9907307	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  98-13 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a skin condition of 
the feet.

3.  Entitlement to service connection for bilateral shoulder 
disability.

4.  Entitlement to service connection for bilateral vision 
disability.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Stephen L. Higgs


INTRODUCTION

The veteran served on active duty from December 1951 to 
October 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claim for service connection for hemorrhoids is not 
plausible.

3.  The claim for service connection for a skin condition of 
the feet is not plausible.

4.  The claim for service connection for bilateral shoulder 
disability is not plausible.

5.  The claim for service connection for bilateral vision 
disability is not plausible.

6.  The claim for service connection for bilateral hearing 
loss is not plausible.

7.  The claim for service connection for tinnitus is not 
plausible.




CONCLUSIONS OF LAW

1.  The claim for service connection for hemorrhoids is not 
well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a);  38 
C.F.R. § 3.303 (1998).

2.  The claim for service connection for a skin condition of 
the feet is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a);  38 C.F.R. § 3.303 (1998).

3.  The claim for service connection for a bilateral shoulder 
disability is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a);  38 C.F.R. § 3.303 (1998).

4.  The claim for service connection for a bilateral vision 
disability is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a);  38 C.F.R. § 3.303 (1998).

5.  The claim for service connection for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a);  38 C.F.R. § 3.303 (1998).

6.  The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a);  38 C.F.R. § 
3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Contentions

The veteran contends that he had a hemorrhoid problem during 
service, and that his current hemorrhoid problem, which 
became very serious when he started having dialysis, should 
be service-connected.   He avers he had a skin condition of 
the feet in service which has followed him in civilian life.  
He asserts he has a left shoulder condition with bursitis as 
a result of an inservice swimming injury.  He also claims he 
has a right shoulder disability which should be service-
connected.  The veteran asserts he had vision problems in 
service, and that his current vision problems should be 
service-connected.  Additionally, he contends that he has 
problems with bilateral hearing loss and tinnitus which are a 
result of a severe infection of the throat and ears during 
service.

Law - Service Connection Claims

Service-connection may be granted for disability resulting 
from personal injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  To establish 
service-connection for a condition, symptoms during service 
must be identifiable as manifestations of a chronic disease 
or permanent effects of an injury.  38 U.S.C.A. §§ 1110, 
1131;  38 C.F.R. § 3.303(a).  Further, a present disability 
must exist and it must be shown that the present disability 
is the same disease or injury, or is the result of disease or 
injury incurred in or made worse by the veteran's military 
service.  38 C.F.R. § 3.303(b);  Godfrey v. Derwinski, 2 Vet. 
App. 352 (1991).  Additionally, service connection may be 
granted for any disease or injury diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the pertinent issues must 
fail and there is no duty to assist him further in the 
development of the claim.  38 U.S.C.A. § 5107(a).  See Epps 
v. Gober, 126 F.3d 1464 (1997).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis);  of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence);  and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995);  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.  
The evidence may also show that a disability is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b);  Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.   

Evidence and Analysis

Hemorrhoids

During the veteran's December 1951 service entrance 
examination,  he was noted to have moderate external 
hemorrhoids, asymptomatic.  Service medical records dated in 
October 1954 show the veteran had mixed hemorrhoids with 
chiefly external components.  The records contain the 
statement, "As you know we are scheduling no further 
elective surgery until after the move.  If patient is still 
having trouble, refer again then."

Upon discharge from service in October 1955, the veteran was 
noted to have external hemorrhoids, not considered disabling.  

During his August 1997 VA examination, the veteran reported a 
history of problems with hemorrhoids, which he said started 
while he was in the military.  He reported that in 1965 he 
had a hemorrhoidectomy.  He noted that since that time the 
hemorrhoids had recurred.  He denied having any bleeding from 
his hemorrhoids.    Physical examination revealed external 
hemorrhoids, one large and two small.  There was no bleeding 
noted.   The diagnosis was hemorrhoids.  

The evidence shows that the veteran had hemorrhoids prior to 
entry to active service.  There is no competent medical 
evidence to show that the veteran's hemorrhoid condition was 
aggravated as a result of a disease or injury incurred during 
his period of active service.  Nor is there any medical 
evidence attributing the veteran's hemorrhoid condition to a 
disease or injury incurred during his period of active 
service.  Accordingly, the claim for service connection for 
hemorrhoids must be denied as not well grounded.  Caluza; 
Epps.

Feet

Service medical records reveal that the veteran was treated 
for athlete's foot in July 1954.  It was not shown that he 
received any additional treatment for the feet.  During his 
August 1997 VA examination, the veteran reported that he had 
"jungle rot" while he was in Korea and Guam.  He said the 
he used to get blisters on his feet until approximately 1970, 
at which time he was given a new medication to soak his feet 
in.  He noted that he had not had as much trouble with he 
feet since that time.  He said that he used an over-the-
counter foot powder and foot spray to keep the foot rash 
away.  Examination of the veteran's feet revealed no skin 
rash.

There is no competent medical evidence to show that the 
veteran has a current skin disability of the feet, or that he 
has a chronic skin condition of the feet as a result of a 
disease or injury incurred during service.  Accordingly, the 
claim for service connection for a skin condition of the feet 
must be denied as not well grounded.  Caluza, Epps.

Shoulders

During the veteran's December 1951 service entrance 
examination,  clinical evaluation of the upper extremities 
was normal.  Service medical records dated in April 1954 show 
the veteran was treated for a right shoulder strain supra 
spinatus and bursitis.  He was treated with heat and aspirin.

During his August 1997 VA examination, the veteran reported a 
history of a left shoulder injury sustained while he was 
stationed in Guam.  He noted that the injury occurred while 
he was swimming.  He said that he received no treatment for 
it at the time, and noted that his left shoulder did not 
bother him much at the time.  During the August 1997 
examination, the veteran was diagnosed with mild degenerative 
joint disease of both shoulders, based on physical 
examination and X-rays.

The evidence shows that the veteran experienced a right 
shoulder sprain with bursitis during service.  The evidence 
further shows that the veteran currently has mild 
degenerative joint disease of both shoulders.  There is no 
medical "nexus" evidence attributing a current shoulder 
disability to the inservice right shoulder sprain or any 
other disease or injury during service.  Accordingly, the 
claim for service connection for bilateral shoulder 
disability must be denied as not well grounded.  Caluza; 
Epps.

Vision

The veteran's December 1951 service entrance examination 
report reveals that his vision was found to be abnormal, but 
acceptable.  Vision was measured as 20/200 in both eyes, 
corrected to 20/20 by glasses.  

Upon discharge from service in October 1955, the veteran's 
vision was 20/400 in the right eye and 15/400 in the left 
eye, corrected in both eyes to 20/20, and not considered 
disabling.  

Records of treatment in October 1996 from Dr. Jill A. 
Allbaugh show that the veteran complained that golf balls 
were difficult to see.  The veteran's vision was checked, and 
the examiner's assessment was myopic astigmate and 
presbyopia.  The examiner noted that ocular health 
examination was not complete.  The diagnosis of cataracts by 
another doctor was noted. 

In August 1997, the veteran was referred by VA to the 
Cheyenne Eye Clinic for evaluation of cataracts.  During the 
examination at the clinic, the veteran denied any specific 
eye complaints.  He did notice some problems with driving at 
night but indicated he was essentially doing quite well with 
his vision.  On examination his vision with current glasses 
was 20/20 in both eyes.  His vision without correction for 
distance was OD 20/400, OS 20/400.  The examiner diagnosed 
the veteran as having mild cataracts.  There was no surgery 
needed since he was doing quite well.  The examiner's 
additional impression was retinal depigmentation in the right 
eye, which he stated probably represented early macular 
degeneration.  The examiner stated that no treatment was 
recommended at the time.

The evidence shows that the veteran had refractive error in 
his vision upon entering service, which worsened slightly 
during service.  Refractive error of the eye is not a disease 
or injury for purposes of claims for service connection.  38 
C.F.R. § 3.303(c).  There is no competent medical evidence 
showing that the veteran's cataracts, macular degeneration, 
or any impaired vision he may have are attributable to a 
disease or injury incurred during service.  There is no 
competent medical evidence showing the veteran's decrease in 
visual acuity during service was beyond a natural progression 
or was a result of  a disease or injury incurred during 
service.  Accordingly, the claim for service connection for 
bilateral vision disability must be denied as not well 
grounded.


Hearing Loss and Tinnitus

During the veteran's December 1951 service entrance 
examination,  clinical evaluation of the nose, sinuses, 
mouth, throat, ears and eardrums was normal.  Auditory acuity 
was measured at 15/15 for spoken voice and 15/15 for 
whispered voice in both ears. 

Service medical records dated in July and August 1953 show 
that the veteran was seen for acute tonsillitis, organism 
unknown.  He had experienced a cold, sore throat, and malaise 
for two days.  Temperature was 103.  He had marked 
hypertrophy of the tonsils with purulent exudate.  He was 
placed on antibiotics and after five days his temperature was 
normal and he felt much improved.  His tonsils were still 
swollen.  Three days later he was discharged for duty and 
found fit for same. 

Service medical records dated in January 1954 show that the 
veteran was treated with medication for infected tonsils.

Upon discharge from service in October 1955, hearing was 
15/15 for spoken voice in both ears.  Clinical evaluation of 
the veteran's nose, sinuses, mouth, throat, ears, and 
eardrums was normal.  

The RO has received records of treatment dated from September 
1989 to November 1995, from Western ENT Associates.  These 
records reflect complaints of and treatment for imbalance of 
uncertain etiology;  nasal congestion with headaches;  right 
ear and neck pain;  dizziness;  occasional hearing loss;  and 
mastoiditis.  A November 1995 imaging report shows an 
impression of near total opacification of the right mastoid 
air cells consistent with acute right mastoiditis, and mild 
left mastoiditis.

On the authorized VA audiological evaluation in August 1997, 
pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Ave.
RIGHT
50
45
80
90
66
LEFT
25
40
70
85
55

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 82 percent in the left ear.  
The veteran described his tinnitus as a buzzing or ringing 
sound which occurred intermittently but lasted for several 
weeks.  He indicated he first noticed the tinnitus about 10 
years ago.  He gave a history of both military and vocational 
noise exposure.

For the purposes of applying the laws administered by the VA, 
service connection for impaired hearing is not precluded when 
the audiological threshold in any of the frequencies 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1998).

The fact that a veteran's hearing loss at the time of 
discharge did not meet the criteria set forth in 38 C.F.R. 
§ 3.385 does not preclude service connection for such hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The veteran had normal hearing upon entry into service.  He 
had a significant epidose of tonsillitis during service, but 
no involvement of the ears is shown.  He also had a 
subsequent inservice episode of infection of the tonsils, 
with no complication of the ears shown.  The veteran's 
hearing acuity was measured at 15/15 for spoken voice in both 
ears during his discharge examination, and clinical 
evaluation of his nose, sinuses, mouth, throat, ears, and 
eardrums was normal.  Hearing loss is first shown many years 
after service - at the earliest, September 1989.  There is no 
medical evidence of record attributing the veteran's current 
hearing loss to a disease or injury incurred during service 
(or showing hearing loss attributed to organic disease of the 
nervous system within one year of separation from service, 
see 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (1998)).  Similarly, 
there is no competent medical evidence attributing the 
veteran's current tinnitus to his period of active service.  
Accordingly, the claims for service connection for tinnitus 
and bilateral hearing loss must be denied as not well 
grounded.  Caluza; Epps.  

New Examination, or Independent or Advisory Medical 
Examination

The Board acknowledges the veteran's assertions in his June 
1998 Form 9 of entitlement to an advisory or independent 
medical examination, and entitlement to a thorough and 
contemporaneous examination.  The veteran's attorney has 
objected to the VA examinations of record on the basis that 
the current examinations did not provide a nexus or etiology 
for the claimed conditions.  On these points, the Board notes 
that VA has no obligation to assist the veteran by providing 
examinations and opinions for any of the claims on appeal - 
in cases where the veteran has not presented a well-grounded 
claim, his appeal on the pertinent issues must fail and there 
is no duty to assist him further in the development of the 
claim.  38 U.S.C.A. § 5107(a);  Epps.  Accordingly, the 
veteran's request for additional medical examinations and 
opinions is denied. 

Additional Evidence

The following medical evidence has been submitted by the 
veteran and his attorney in connection with the claims before 
the Board, but is not material for purposes of adjudication 
of the claims on appeal.  Private records of treatment from 
Scottsbluff Neurological Associates dated from March 1980 to 
April 1991 pertain to back and neck problems beginning in 
March 1980, requiring surgery for extrusion of the lumbar 
disc at L4-5 in January 1991, and requiring subsequent 
physical therapy.  VA records of medical treatment dated from 
February 1997 to January 1998 show that the veteran was 
treated for colds, respiratory problems, hypertension, renal 
disease, and a first degree fistula on the right arm.  In 
June 1997, the veteran received treatment on an inpatient 
basis at a VA hospital for end-stage renal disease, on 
continuous ambulatory peritoneal dialysis;  hypertension;  
and chronic obstructive pulmonary disease, with acute 
bronchitis.  Private records of treatment  from the Denver 
Cardiology Group dated from November 1991 to April 1997 
pertain to evaluation of the veteran's cardiological health.  
Private medical records dated from November 1991 to July 1997 
from Denver Nephrologists, P.C., pertain to treatment, 
including dialysis, for the veteran's renal disease.  Private 
records of treatment from St. Luke's Medical Center from 
September 1996 to April 1997 pertain to treatment and surgery 
for end-stage renal disease and a right inguinal hernia.  
Private records of treatment dated from April 1997 to May 
1997 from Regional West Medical Center pertain to study and 
evaluation of the veteran's myocardial functioning.  The 
Board finds that facts and evidence described in the 
foregoing paragraph are not relevant to the claims on appeal.

Conclusion

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the foregoing reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claims for 
service connection for hemorrhoids, a skin condition of the 
feet, bilateral shoulder disability, bilateral vision 
disability, bilateral hearing loss and tinnitus are well-
grounded.

The Board acknowledges the veteran's contentions, implicit or 
explicit, that each of these conditions were incurred or 
aggravated as a result of an inservice disease or injury.  A 
competent medical opinion would be required to well-ground 
each of the veteran's claims.  The veteran, as a lay person, 
is not competent to provide medical opinions, so that his 
assertions as to medical diagnosis or causation cannot 
constitute evidence of a well-grounded claim.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit. 


ORDER

The claim for service connection for hemorrhoids is denied.

The claim for service connection for a skin condition of the 
feet is denied.

The claim for service connection for bilateral shoulder 
disability is denied.

The claim for service connection for bilateral vision 
disability is denied.

The claim for service connection for bilateral hearing loss 
is denied.

The claim for service connection for tinnitus is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


